Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about April 8, 2011, which adjudicated appellant a juvenile delinquent upon a finding that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placed him on probation for a period of 18 months, with restitution in the amount of $241.28, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The record establishes the victim’s ability to recognize appellant as a student in the same school.
In the course of arguing that the court’s finding was against the weight of the evidence, and that the petition should be dismissed on that basis, appellant also challenges several procedural or evidentiary rulings made by the court. However, were we to find that any of these rulings constituted reversible error, the proper remedy would be a remand for further proceedings rather than a determination that the court’s finding was against the weight of the evidence. In any event, we find appellant’s claims to be unavailing. Concur — Andrias, J.P., Friedman, Sweeny, Manzanet-Daniels and Román, JJ.